               Case 2:20-cr-00004-RAJ Document 73 Filed 02/05/21 Page 1 of 1




 1                                                               HON. RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. CR20-004-RAJ
 9                                               )
                     Plaintiff,                  )
10                                               )
                v.                               ) ORDER TO
11                                               ) SEAL DOCUMENT
     WILLIAM GALE,                               )
12                                               )
                     Defendant.                  )
13                                               )
14          THIS MATTER has come before the Court on Defendant’s motion to file

15   Exhibit A to his sentencing memorandum under seal. The Court has considered the

16   motion and records in this case and finds there are compelling reasons to file the

17   document under seal.

18          IT IS ORDERED that the Defendant’s Motion to Seal (Dkt. # 68) is GRANTED.

19   Exhibit A to the sentencing memorandum shall remain under seal.

20          DATED this 5th day of February, 2021.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                      1601 Fifth Avenue, Suite 700
       (USA v. Gale / CR20-004-RAJ) - 1                              Seattle, Washington 98101
                                                                                (206) 553-1100
